Citation Nr: 1535607	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  10-38 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for asbestosis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to July 1973, with additional periods of active duty for training and inactive duty for training with the Naval Reserve.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2012, the Veteran testified at a hearing at the RO before the undersigned.

This appeal was remanded by the Board in March 2014 and December 2014 for further development.  It has now been returned to the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDING OF FACT

The evidence is approximately evenly balanced as to whether asbestosis is related to inservice asbestos exposure.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, asbestosis was incurred in service.  38 U.S.C.A. §§  1110, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board is granting the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  See 38 C.F.R. §  3.159.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110.  
 
VA regulations provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  
 
In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §  5107(b).

The Veteran has been diagnosed with asbestosis, which he attributes to his active service.  Specifically, he asserts that he slept under asbestos-covered pipes while serving aboard Naval vessels, to include the USS Intrepid during his active service, and that he and his fellow crewmembers would often pull balls of asbestos lining out, exposing the friable asbestos fibers.  He also asserts that his work as a disbursing clerk put him in contact with crewmembers from all over the ship, many of whom came to his location from their work stations and some of whom still had asbestos fibers on their clothing. 

Service personnel records confirm that the Veteran served on the USS Intrepid  (CV 11) while on active duty.  The Intrepid was first commissioned in 1943 and, among other things, asbestos insulation was commonly used on the Essex class of carriers to which the Intrepid belonged.  Based on the age of the Intrepid, the Veteran's statements, and the nature of service on board an aircraft carrier, in which crewmembers must frequently traverse areas of the ship that are not necessarily part of their standard duties, the Board concedes that the appellant was exposed to asbestos during his service.

Although there are multiple medical opinions of record, only one of them directly addresses the question of whether there is a sufficient nexus between asbestosis and inservice asbestos exposure.  In February 2015, the VA examiner who performed the May 2014 examination gave an addendum opinion on the issue of causation.  The examiner opined that it was impossible to specifically state the etiology of the Veteran's asbestosis but that it was less likely than not to be due to inservice asbestos exposure because the Veteran's duties on the Intrepid involved a low risk of exposure and exposure could have occurred elsewhere.

The February 2015 opinion is contrary to the facts of record and to the proper legal standard.  For the reasons stated above, the Board has conceded that the Veteran was exposed to asbestos on the Intrepid.  The Veteran has supplied a list of his employers from the end of his active service to the present, all of which were office jobs.  There is no evidence of the appellant being consistently exposed to asbestos other than while aboard the USS Intrepid.  If, as the February 2015 examiner opined, it is impossible to be certain of the etiology of the Veteran's asbestosis, absent any evidence of asbestos exposure other than during the Veteran's active service, the reasonable doubt created by opinion must be resolved in favor of the Veteran and entitlement to service connection for asbestosis is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").  

This decision offers no opinion as to the rating warranted for asbestosis.  Moreover, the Board notes that the appellant has other currently non-service connected respiratory disorders, to include chronic obstructive pulmonary disease, the impact of which must be excluded when rating asbestosis.
 
ORDER

Entitlement to service connection for asbestosis is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


